I concur in the opinion reversing the judgment because of the insufficiency of the evidence corroborating the accomplice witnesses. It is the judgment of the writer that the evidence outside of that given by the accomplices established only that one of them worked for appellant and stayed at his house, and that the other had been seen at his house; that the remnants of the bank safe lock were found on appellant's premises and acetylene drums were found in the river at a point where it touched appellant's land, the location of the lock and drums having been pointed out by the accomplice witnesses, who also claimed the safe had been thrown in the river at the same place where the drums were found. Although the safe weighed two thousand pounds it was never found, notwithstanding diligent search was made for it. This, at least, was a singular incident. In getting to the place where the accomplices say the safe was burned open it is likely a road was traveled which passed within fifty or one hundred yards of the house in which appellant lived. No evidence other than that of the accomplice witnesses attributed to appellant any knowledge that the safe, remnant of the lock, and drums were ever in his pasture. The circumstances testified to by nonaccomplice witnesses are not thought sufficient to charge him with such knowledge. The sheriff testified that he did not think appellant's house could be seen from the point where the combination of the safe and other articles were found buried. If appellant was ignorant of the presence on his premises of the things mentioned, their presence would have no tendency to connect him with their acquisition. The evidence of the nonaccomplice witnesses, in the opinion of the writer, does not measure up to the requirements of article 718, C. C. P.
I respectfully concur in the disposition of the case.